COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 CHARLES RAY COLLINS,                                         No. 08-13-00048-CR
                                               §
                  Appellant,                                    Appeal from the
                                               §
 v.                                                           432nd District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                  Appellee.                                     (TC# 1256709D)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2013.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.